May 5 2015


                                          DA 14-0492
                                                                                         Case Number: DA 14-0492

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 120


KELLY MITCHELL,

              Petitioner and Appellant,

         v.

STATE OF MONTANA, DEPARTMENT OF
JUSTICE, MOTOR VEHICLE DEPARTMENT,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Twenty-Second Judicial District,
                       In and For the County of Carbon, Cause No. DV 14-72
                       Honorable Blair Jones, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       A.W. Kendall, Attorney at Law; Red Lodge, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Brenda K. Elias, Assistant
                       Attorney General; Helena, Montana

                       Hope E. Freeman, Attorney at Law; Red Lodge, Montana

                       Joel Todd, Red Lodge City Prosecutor; Red Lodge, Montana



                                                    Submitted on Briefs: April 8, 2015
                                                               Decided: May 5, 2015


Filed:

                       __________________________________________
                                         Clerk
Justice Michael E Wheat delivered the Opinion of the Court.

¶1        Kelly Mitchell appeals from the order of the Montana Twenty-Second Judicial

District Court, Carbon County, denying his petition to reinstate his driver’s license. We

affirm.

                                            ISSUE

¶2        We review the following issue: Did the District Court err when it decided that

Mitchell violated § 61-8-328, MCA, by crossing the center line of a road with his

vehicle?

                    FACTUAL AND PROCEDURAL BACKGROUND

¶3        Police Officer Matthew Grieshop was patrolling a road near Red Lodge on May

31, 2014. At around 1:00 a.m., he began following two vehicles. The vehicle furthest

from Grieshop was operated by Mitchell. After some time, the vehicle between Grieshop

and Mitchell passed Mitchell’s vehicle. As it did so, Mitchell’s vehicle crossed over the

yellow center line of the road.       While Grieshop was following Mitchell, Mitchell’s

vehicle also crossed the fog line on the right side of the road. After observing these

incidents, Grieshop stopped Mitchell’s vehicle.

¶4        Grieshop issued Mitchell a citation for crossing the center line and then sought to

administer a breath alcohol test. Mitchell refused to perform the test, and Grieshop

arrested him for driving under the influence of alcohol or drugs. Pursuant to § 61-8-402,

MCA, Mitchell’s driver’s license was suspended.

¶5        On June 24, 2014, Mitchell petitioned the District Court to reinstate his driver’s

license.     Following a hearing on July 9, 2014, the District Court denied Mitchell’s
                                               2
petition. Reviewing video from Grieshop’s vehicle, it decided that “Mitchell’s vehicle

slightly crossed over the yellow center line.” Consequently, it concluded that Mitchell

violated § 61-8-328, MCA, and that Grieshop had particularized suspicion sufficient to

justify stopping Mitchell. The sole issue presented to the District Court was whether

Grieshop had particularized suspicion to stop Mitchell’s car.

                              STANDARD OF REVIEW

¶6    We review a district court’s legal conclusions for correctness. E.g., Brown v.

State, 2009 MT 64, ¶ 8, 349 Mont. 408, 203 P.3d 842.

                                     DISCUSSION

¶7   Did the District Court err when it decided that Mitchell violated § 61-8-328,
MCA, by crossing the center line of a road with his vehicle?

¶8    Although Mitchell generally argues that his driver’s license should be reinstated,

the issue he presents is much narrower.      The issue we consider in this Opinion is

correspondingly narrow.     Mitchell argues that Grieshop did not have particularized

suspicion to justify his stop of Mitchell’s vehicle.    Mitchell acknowledges that any

statutory violation would have been sufficient to establish particularized suspicion for a

traffic stop. See State v. Haldane, 2013 MT 32, ¶ 26, 368 Mont. 396, 300 P.3d 657. He

argues, however, that it is not a statutory violation, as a matter of law, to momentarily

cross a road’s yellow center line with a vehicle. To support this argument, Mitchell

quotes § 61-8-328, MCA, which states that:

      Whenever a roadway has been divided into two or more clearly marked
      lanes for traffic . . . [a] vehicle must be operated as nearly as practicable
      entirely within a single lane and may not be moved from the lane until the
      operator has first ascertained that the movement can be made with safety.
                                             3
Mitchell contends that the phrase “as nearly as practicable” indicates that the Legislature

contemplated that vehicles would occasionally move from their lane, and he argues that

the Legislature did not intend to make a momentary deviation from a lane of traffic a

statutory violation.

¶9     When interpreting a statute, we first consider the plain meaning of the statutory

language. We will not look any further if the meaning of the statute is clear on its face.

Mont. Sports Shooting Ass’n v. State, 2008 MT 190, ¶ 11, 344 Mont. 1, 185 P.3d 1003;

see § 1-2-101, MCA. As part of the plain meaning analysis, we consider the context in

which the language is used. See Mont. Sports Shooting Ass’n, ¶ 11 (“We construe a

statute by reading and interpreting the statute as a whole, ‘without isolating specific terms

from the context in which they are used by the Legislature.’” (quoting City of Great Falls

v. Morris, 2006 MT 93, ¶ 19, 332 Mont. 85, 134 P.3d 692)).

¶10    Mitchell’s interpretation of § 61-8-328, MCA, is not consistent with the language

of the statute. A thing is “practicable,” according to its ordinary definition, if it is

reasonably possible to accomplish or feasible in a particular situation. Black’s Law

Dictionary 1361 (Bryan A. Garner ed., 10th ed. 2014); The American Heritage

Dictionary of the English Language 1383 (5th ed. 2011). Considering this ordinary

definition – especially in light of the statute’s statement that “[a] vehicle . . . may not be

moved from the lane until the operator has first ascertained that the movement can be

made with safety” (emphasis added) – the meaning of § 61-8-328, MCA, is clear from its

plain language. The plain meaning of the statute is not that momentarily crossing the

                                              4
center line is permissible, but that moving from a lane of traffic is usually prohibited to

the extent that it is feasible for a vehicle to be operated within the lane of traffic.

Mitchell does not argue that it was not practicable for him to operate his vehicle inside

the lane of traffic. Rather, he only argues that the statute provides an exception for any

momentary deviation from a lane of traffic. The plain language of the statute, however,

does not provide such an exception for any momentary deviation.1

¶11    Despite Mitchell’s contention otherwise, our decision in State v. Lafferty, 1998

MT 247, 291 Mont. 157, 967 P.2d 363, is not inconsistent with this conclusion. In that

case, we stated that § 61-8-328, MCA, “relates to moving from a marked traffic lane to

another marked traffic lane. Here, [the Defendant] did not move from one of the marked

eastbound traffic lanes . . . . She merely crossed onto and barely over the fog line on the

far right side of the right traffic lane in which she was travelling.” Lafferty, ¶ 14.

Mitchell contends that we decided that the defendant in Lafferty did not violate

§ 61-8-328, MCA, because momentarily crossing a fog line or a center line is not a

violation. This is incorrect. We did not find a violation because the defendant did not

enter another lane of traffic. In this case, by crossing the center line, Mitchell did enter a

different lane of traffic.        For this reason, the situation in the present case is

distinguishable from the facts on which our decision in Lafferty was based.




1
 This is not to say that a violation will exist every time a vehicle crosses a yellow center line or
otherwise leaves its lane of traffic. This decision does not foreclose the possibility that it will not
be practicable to remain in a lane of traffic in all situations. We merely decide, based on the
narrow issue presented by Mitchell, that momentary deviations are not excepted per se.
                                                  5
¶12    For the foregoing reasons, the District Court did not err by deciding that Mitchell

violated § 61-8-328, MCA, when he directed his vehicle across the yellow center line.

                                    CONCLUSION

¶13    Mitchell’s argument that he did not violate § 61-8-328, MCA, when he briefly

crossed a road’s yellow center line with his vehicle is incorrect. As this was the only

basis on which he challenged his traffic stop and the resulting suspension of his driver’s

license, we affirm the District Court’s order denying Mitchell’s petition to reinstate his

driver’s license.


                                                /S/ MICHAEL E WHEAT

We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JIM RICE




                                            6